Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second extending fixer” in lines 3-4 as well as in line 7.  The second recitation is confusing because it is unclear whether this second recitation is the same element as the first recited “second extending fixer.”  Examiner suggests Applicant amend the claim to recite “the” or “said” for the second recitation.
The dependent claims are rejected by virtue of their dependencies.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,453,522 to Yu (Yu).

    PNG
    media_image1.png
    559
    623
    media_image1.png
    Greyscale

Regarding Claim 1:  Yu discloses a lock rack comprising: a case (See Annotated Fig. A) including a locking orifice (See Annotated Fig. A); a support mounting (See Annotated Fig. A) including a first extending fixer (See Annotated Fig. A) and a second extending fixer (See Annotated Fig. A) which are rotatably connected with the case and are meshed with each other, the first extending fixer having a first engagement portion (See Annotated Fig. A) for engaging with a first corner of a lower end of a portable electronic device, and a second extending fixer (See Annotated Fig. A) having a second engagement portion (See Annotated Fig. A) for engaging with a second corner of the lower end of the portable electronic device; and a movable press rod (See Annotated Fig. A) inserted into the case and including a retainer (See Annotated Fig. A) configured to retain with an upper end of the portable electronic device.
Regarding Claim 3:  Yu discloses a lock rack as claimed in claim 1, wherein the first extending fixer has a first gear portion (See Annotated Fig. A), and the second extending fixer has a second gear portion (See Annotated Fig. A) meshing with the first gear portion.
Regarding Claim 5:  Yu discloses a lock rack as claimed in claim 1 further comprising: a flexible stop plate (See Annotated Fig. A) arranged on the case and configured to limit a movement of the movable press rod; a movable drive block (See Annotated Fig. A) mounted on the case and including a fixing aperture (See Annotated Fig. A), wherein the movable drive block is movable toward a first position on which the fixing aperture corresponds to the locking 
Regarding Claim 6:  Yu discloses a lock rack as claimed in claim 5, wherein the movable press rod further includes multiple recesses (See Annotated Fig. A) configured to retain with the flexible stop plate.
Regarding Claim 8:  Yu discloses a lock rack as claimed in claim 1 further comprising a bracket (See Annotated Fig. A) connected with the case.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Patent App. No. 2014/014505 to Hung (Hung).
Regarding Claim 2:  Yu does not disclose a protective pad; however, Hung teaches a protective 15pad (61) made of flexible material is attached on the case, the first extending fixer, the second extending fixer, and the movable press  to modify the apparatus of Yu by using a protective pad similar to that taught by Hung to prevent scratches to the mounted object.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Patent No. 9,103,492 to Springer et al. (Springer).
Regarding Claim 4:  Yu discloses fixers that have a fixed length.  However, Springer teaches similar fixers (402) wherein the first extending fixer is movable and has a first push button (806) configured to fix a moving length of the first extending fixer, the second extending fixer is movable and has a second push button (806) configured to fix a moving length of the second extending fixer, the first extending fixer further has a first resilient element (802) configured to position the first push button, and the second extending fixer further has a second resilient element (802) configured to position the second push button.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Yu by using a fixer length adjuster similar to that taught by Springer to enable the device to adjust the length of the fixers and allow the device to hold objects of varying sizes.  
Regarding Claim 7:  Yu discloses a flexible drive plate and a movable block but does not disclose a spring to position the movable block.  However, Springer teaches a different style of stop plate (800) and drive block (806), wherein the movable drive block (806) is pushed by one or multiple springs (802)  to modify the apparatus of Yu by using a stop plate, drive block and spring assembly similar to that taught by Springer as a matter of design choice to enable a user to quickly adjust the position of the press rod.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Patent No. 9,470,356 to Zaloom (Zaloom).
Regarding Claim 9:  Yu discloses a bracket (See Annotated Fig. A) in the form of a universal joint ball to interact with a socket.  Yu does not disclose a connection orifice on the case, however, such a modification would simply be a rearrangement of parts.  Moreover, Zaloom teaches a lock rack that has a case with a connection orifice (590) defined thereon to receive a universal joint (680).
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Yu by using a connection orifice similar to that taught by Zaloom to enable the device to attach to stands that have universal joints rather than stands with connection orifices.  Such a modification would amount to user preference and would not have any unexpected results.
Regarding Claim 10:  Yu does not disclose the claimed arrangement of the orifice and universal joint.  However, Zaloom teaches wherein the bracket 25includes a universal joint (680) coupled with one of the at least one 10connection orifice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 9022337 and 10663104.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632